Citation Nr: 1120056	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for bilateral tinnitus.

2.  Entitlement to service connection for a respiratory condition to include asbestosis and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for residuals of a right great toe injury, claimed as a foot condition.

4.  Entitlement to service connection for a left hip condition.  

5.  Entitlement to a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2007 and October 2009 by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Veteran's claims indicate that he is seeking service connection for two separate issues - asbestosis and chronic obstructive pulmonary disease (COPD).  Pursuant to VA regulation, however, ratings under the respective diagnostic codes for each of these disabilities may not be combined with each another.  See 38 C.F.R. § 4.96(a) (2010).  The Board has thus accordingly combined the two issues into one.

The Board also notes that - on his April and September 2010 Substantive Appeals - the Veteran listed various unclaimed conditions along with those that were on appeal.  The Veteran never specified, however, whether he was seeking service connection for these issues.  As the Veteran has not indicated what action he wished taken with regard to this listing of conditions, nor has he filed formal claims for service connection for these issues, the Board shall not refer them to the RO for further action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service connection for tinnitus in a July 2006 decision on the bases that the Veteran did not suffer from tinnitus during his active service or for many years thereafter, and that the Veteran's tinnitus was not due to or related to his active service.  

2.  Since the Board's July 2006 denial, the Veteran has submitted no additional evidence regarding his tinnitus.  

3.  The Veteran did not suffer from a respiratory condition (including COPD and asbestosis) in service or for many years thereafter, and there is no competent evidence indicating that any current respiratory condition was incurred in service or are otherwise related to his active service.  

4.  There is no credible evidence that the Veteran currently suffers from residuals of a right great big toe injury.  

5.  There is no credible evidence that the Veteran currently suffers from a left hip condition, and there is no evidence that the Veteran suffered from such a condition in service.  

6.  The Veteran's PTSD symptomatology is (at most) productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

7.  The Veteran is currently service-connected for PTSD, rated as 50 percent disabling.  

8.  The Veteran's service-connected disability is not shown to be of such a nature and severity as to preclude the performance of all types of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been presented to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for a respiratory condition (to include COPD and asbestosis) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  The criteria for service connection for residuals of a right great toe injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  The criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  The criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

7.  The requirements for a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for tinnitus.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for tinnitus in July 2000.  The RO denied his claim in an October 2001 rating decision, finding that there was no evidence that the Veteran suffered from this condition in service, and that there was no medical evidence of a nexus between his claimed condition and his active service.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in December 2002.  The Veteran filed a timely Substantive Appeal.  

When that claim first came before the Board in February 2005, the Board remanded the claim in order that he may undergo a VA examination.  Such an examination was performed in May 2005.  When the case returned to the Board in July 2006, the Board denied his claim, finding that the Veteran's tinnitus was manifested many years after service and was not due to or related to his service.  The Veteran did not appeal this decision, so it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran sought to reopen his claim for service connection in July 2009.  The RO denied his claim in October 2009, finding that he had not submitted new and material evidence.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2010.  The Veteran thereafter filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the previous final denial, no new evidence has been received regarding the Veteran's claim for tinnitus.  The Veteran's July 2009 claim simply reads "tinnitus ringing of ears," and it provided no evidence or argument relating to his current condition or its history.  His subsequent Notice of Disagreement and Substantive Appeal were similarly silent as to any argument regarding his current condition, its onset, or its relation to service.  The Veteran submitted no other medical or lay evidence regarding his tinnitus, and the VA treatment records obtained by the RO show no further treatment for his condition.  

In the absence of any new evidence regarding the Veteran's claim, the Board has no choice but to find that the Veteran has not submitted new and material evidence sufficient to warrant a reopening of his claim for service connection for tinnitus.  His claim accordingly remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Respiratory Condition

The Veteran seeks service connection for a respiratory condition, specifically mentioning both COPD and asbestosis.  In addition to the law and regulations regarding service connection summarized above, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993), McGinty v. Brown, 4 Vet. App. 428 (1993).  While there is no specific statutory guidance and the Secretary has not promulgated regulations with regard to asbestos related claims, the VA Adjudication Procedure Manual, M 21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) guides the Board on service connection claims for disabilities resulting from asbestos exposure.

The Manual, last updated in December 2005, defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Again, the Veteran seeks service connection for both COPD and asbestosis.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from COPD, as both VA and private records show that the Veteran suffers from this condition.  A February 1998 VA X-ray revealed that the Veteran was suffering from mild COPD with chronic lung changes.  Subsequent X-rays in April 2000 and June 2007 repeated this diagnosis.  The Veteran also submitted the second page of an evaluation from Jay Segarra, MD.  This undated record shows that Dr. Segarra diagnosed the Veteran as suffering from COPD.  

Whether he suffers from asbestosis is not as clear.  The undated record from Dr. Segarra that diagnosed the Veteran as suffering from COPD also shows a diagnosis of mild pulmonary asbestosis.  VA records, however, do not show such a diagnosis.  A December 2005 VA X-ray showed that the Veteran had minimal interstitial fibrotic changes in the lungs bilaterally, with bilateral apical pleural scarring.  There was no evidence of infiltrate or effusion.  The radiologist diagnosed the Veteran as suffering from mild COPD and old healed granulomatous disease.  A June 2008 VA X-ray did not show the Veteran to have infiltrates, masses, or pleural effusions in his lungs.  

Given the VA medical providers presumed training and patient responsibility, it is understood that had asbestosis been manifested, it would have been included in the diagnoses made following the Veteran's diagnostic studies.  Since it was not diagnosed following such studies, it may be concluded it was not shown.  Further, given the presence of the diagnostic studies in this conclusion, and their absence in the record provided from Dr. Segarra, the Board accords greater probative value to the VA records.  Thus, it is found the Veteran does not have asbestosis.   

Moreover, in examining the Veteran's service treatment records, there is no evidence that the Veteran suffered from a respiratory condition during his active service.  Though his service treatment records do show that he suffered from common ailments like colds and the flu, there is no evidence that he suffered from a chronic respiratory condition akin to that for which he now seeks service connection.  His separation examination was similarly silent as to his suffering from any chronic respiratory condition.  

It is also not clear how and when the Veteran's claimed exposure to asbestos occurred.  In his June 2006 claim, the Veteran stated that he sought service connection for "asbestosis in the lungs due to exposures aboard the ship while in the U.S. Navy."  Despite this statement, the Veteran has never stated how or when such exposure to asbestos occurred, nor has he described the duration of such exposure.  Further, a review of the Veteran's service personnel records reveals that he served as a Boatswain's Mate.  Guidance from the National Personnel Records Center indicates that service as a Boatswain's Mate resulted in a minimal probability of exposure to asbestos.

However, the Veteran served as a carpenter following his active service, and later worked decontaminating nuclear power plants.  The Veteran has never acknowledged whether he could have been exposed to asbestos at that time, or stated why he feels that his asbestosis is related to his claimed in-service exposure and not to any later asbestos exposure.  Also, there is no medical or competent lay evidence of a nexus between the Veteran's claimed respiratory conditions and his active service.  Neither the Veteran's VA doctors nor Dr. Segarra ever stated that there was a connection between the Veteran's respiratory condition and his active service, nor does the record indicate such a link.  Given the sparse factual record underlying the Veteran's claim, the Board has no choice but to find that there is no medical or competent lay evidence of a nexus between the Veteran's claimed conditions and his active service.  

In summary, the Board finds that despite the evidence that the Veteran currently suffers from a respiratory condition, there is no competent evidence that of an in-service incurrence or occurrence of his conditions, and there is no medical or competent lay evidence of a nexus between his claimed conditions and his active service.  Accordingly, the Board concludes that the criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Right Great Toe

The Veteran seeks service connection for residuals of an injury to his right great toe, which he refers to as a foot condition.  As there is no evidence that the Veteran currently suffers from any residuals of his in-service accident, his claim shall be denied.  

The Board first acknowledges that the Veteran injured his right big toe in service.  A review of the Veteran's service treatment records reveals that he dropped a 50 pound projectile on his right great toe in November 1955.  He was given pain killers, instructed to elevate his foot, and placed on light duty.  There is no further evidence that the Veteran complained of or sought treatment for this injury during his active service.  The Veteran's January 1959 separation examination also did not note that he suffered any residual injury from this accident.  

Despite this in-service injury, there is no evidence that the Veteran suffers from residuals of this accident today.  A review of the Veteran's VA treatment records shows no complaints of or treatment for pain in the Veteran's right toe or right foot.  There is no other medical evidence in the Veteran's claims file showing that he has received treatment for or complained about his right foot and toe.

The Veteran's statements themselves offer little guidance, as they pertain only to the occurrence of the initial accident.  His July 2009 claim states "I hurt my foot in [the] Navy," a claim he reiterated in an August 2009 statement.  His April 2010 Substantive Appeal stated that the projectile fell on his foot, not his toe.  The Board concedes that the Veteran dropped a projectile on his foot during his active service.  The problem, however, is that the Veteran has never stated what residuals he suffers from as a result of that accident.  

Even if the Board were to infer from the Veteran's statements that he has pain in his foot and toe, such pain alone is not compensable.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Given the lack of any diagnosis in the medical record and the dearth of information provided by the Veteran, the Board has no choice but to conclude that the Veteran does not suffer from residuals of his in-service accident.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence that the Veteran currently suffers from any residuals of his in-service accident, the Board concludes that the criteria for service connection for residuals of a right great toe injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Left hip

The Veteran also seeks service connection for a left hip condition.  As there is no evidence that he currently suffers from such a condition, nor is there evidence that he suffered from this condition during his active service, his claim shall be denied.

First, there is no evidence that the Veteran is currently suffering from a left hip condition.  A review of the Veteran's VA treatment records shows no complaints of or treatment for the Veteran's left hip.  There are no other medical records that show that the Veteran has received treatment for any claimed left hip condition.  

The Veteran himself has not been clear regarding what particular affliction he claims to suffer in his left hip.  His July 2009 claim simply states that he "[has] problems with [his] left hip."  His April 2010 Substantive Appeal stated that he has a "bad hip."  The Veteran is competent to report what (if any) symptoms he suffers from and diagnoses that he has received for his left hip.  Here, however, the Veteran never states from what condition he specifically suffers or how that condition manifests itself.  

Even assuming that the Veteran's statements could be read broadly to find that he currently suffers from left hip pain, the Board again notes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, though the Veteran may be competent to discuss the symptomatology and diagnosis of his left hip condition, his statements are far too vague to allow the Board to conclude that he currently suffers from any particular condition. 

Further, there is no evidence that the Veteran suffered from any left hip condition during his active service.  The Veteran's service treatment records are silent for any treatment for or complaints of a left hip condition, and a left hip condition was not noted on his separation examination. 

Once again, "in the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Here, as the Board finds no evidence that the Veteran currently suffers from a left hip condition or that he suffered from such a condition in service, the Board concludes that the criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

III.  Increased Rating for PTSD 

The Veteran also seeks an increased rating for his service-connected PTSD, a condition that is currently rated as 50 percent disabling.  For the reasons that follow, the Board finds this rating to be appropriate.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A history of the Veteran's PTSD claim is instructive.  The Veteran first sought service connection for his PTSD in 2000.  Though the RO initially denied the Veteran's claim, it later granted service connection in a November 2004 rating decision, assigning a 50 percent disability rating.  The Veteran then filed a claim in March 2008 seeking an increased rating for his PTSD.  He underwent a VA examination in April 2008, and the RO issued a rating decision in November 2008 that left his rating unchanged.  

The Veteran filed the claim at issue here in July 2009.  He underwent a VA examination in September 2009, and the RO issued a rating decision in October 2009 that again left the Veteran's rating at 50 percent.  He filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2010.  He then filed a timely Substantive Appeal.  

Again, the Veteran's service-connected PTSD is currently rated as 50 percent disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran underwent a VA PTSD examination in September 2009.  In that examination, the Veteran reported suffering from depression.  The examiner commented, however, that he was not able to assess the severity of the depression on account of the Veteran's "likely attempt to exaggerate the frequency/duration of depression."  The Veteran reported passive suicidal ideation in the past, but he had no such thoughts at the present and he never made any attempts.  The Veteran reported having 2 or 3 close friends.  

Upon examination, the examiner noted that the Veteran was inappropriately dressed, as his shirt was almost entirely unbuttoned.  His speech was unremarkable, spontaneous, clear, and coherent.  His attitude toward the examiner was described as manipulative and contemptuous, and his affect constricted.  He was oriented to person, time, and place.  His thought process and content were unremarkable.  He suffered no delusions, and he understood the outcome of his behavior.  His intelligence was described as below average.  He suffered from sleep impairment, but not hallucinations or inappropriate behavior.  He did not suffer from obsessive or ritualistic behavior, or from panic attacks.  His remote memory was described as normal, but the examiner was not able to assess the Veteran's recent or immediate memory, remarking that the Veteran did not appear to be putting forth his best effort.  He was able to maintain minimum personal hygiene, and he had no problems with his activities of daily living.

The examiner confirmed the PTSD diagnosis, and he assigned a GAF score of 60.  He further stated that the Veteran did not have total occupational and social impairment due to his PTSD.  Instead, the examiner found that the Veteran had PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner added that determining the Veteran's occupational and social impairment was made more difficult due to the Veteran's conflicting statements.  

There is no other medical evidence in the file pertaining to the Veteran's PTSD.  The only other lay evidence regarding the Veteran's claim is two letters submitted by the Veteran.  These letters are purportedly from the Veteran's brother and a friend, and they describe the Veteran as being "stressed out" and possibly suicidal.

The Board questions the veracity of these letters and finds them not to be credible.  Both letters are typed in the same style (all caps with little punctuation), contain similar phrasing, and have similar handwriting, leading the Board to believe that they were written by the same person, not two different people.  The Board assigns these letters little probative value. 

After reviewing the medical and lay evidence in this case, the Board determines that the 50 percent rating that is currently assigned most closely approximates the Veteran's symptomatology and its effects on his occupational and social functioning.  Again, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

Here, the Veteran suffers from many of these symptoms, including a constricted affect, disturbances of motivation and mood, and difficulty in establishing social relationships.  The Veteran's GAF score of 60 is also consistent with the moderate symptoms described by the 50 percent rating.  

A higher 70 percent rating would only be warranted with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The Veteran suffers from none of these symptoms; though he discussed suicidal ideation in the past, the Veteran reported not having such thoughts presently.  More importantly, even if the Veteran were to suffer from any of these symptoms, the medical evidence does not show that such symptoms have resulted in occupational and social impairment with deficiencies in most areas.  In the Veteran's September 2009 VA examination, the examiner specifically did not find that the Veteran's PTSD symptomatology resulted in such impairment.  Further, his GAF score of 60 does not correspond with a 70 percent rating.  As the Veteran's symptoms have remained consistent over time, staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from disturbances of motivation and mood, sleep impairment, and a constricted affect; these symptoms are contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Again, after reviewing the evidence, the Board finds that the Veteran's PTSD symptomatology is not productive of occupational and social impairment with deficiencies in most areas.  Accordingly, the Board concludes that the criteria for an increased 70 percent rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, DC 9411.



IV.  TDIU Claim

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

In this case, the Veteran contends that he cannot work on account of his numerous disabilities.  For the reasons that follow, however, the Board shall deny his claim.

First, the Veteran does not meet the schedular requirement for a TDIU.  The Veteran is service-connected for one disability only: PTSD, rated as 50 percent disabling.  Under the applicable regulation, for veterans with only one service-connected disability, that disability must be ratable at 60 percent or more to be eligible on a schedular basis for a TDIU.  As the Veteran's lone disability is rated at 50 percent, he does not meet this threshold.

Further, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  Indeed, the examiner from the Veteran's September 2009 VA examination found that the Veteran's PTSD did not result in total occupational and social impairment, or even occupational and social impairment with deficiencies in most areas.  Instead, the examiner concluded that the Veteran's PTSD signs and symptoms were transient or mild and only decreased work efficiency and ability to perform occupational tasks during times of significant stress.  This finding is far below the threshold required for granting a TDIU.  

On his claims, the Veteran has mentioned suffering from other disabilities, including those affecting his back, hip, and neck.  The Veteran also stated, however, that he suffered these injuries not during service, but instead on his last job.  As noted above, however, total disability ratings are granted based on service-connected disabilities alone.  

In summary, the Board finds both that the Veteran's single service-connected disability does not meet the schedular threshold for a TDIU, and that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25.

V.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA's duty to notify is different depending on the type of claim.  With respect to the Veteran's claim to reopen his previously denied claim for service connection for tinnitus, VA satisfied its duty to notify via an August 2009 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify for the Veteran's service connection claims was satisfied by way of letters sent to the Veteran in June 2009 and August 2009 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify for the Veteran's claim for an increased rating for his service-connected PTSD was satisfied by an August 2009 letter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter provided the rating criteria for his service-connected PTSD and what evidence would be necessary to support an increased rating.  

With respect to the Veteran's claim for a TDIU, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate a claim for a TDIU and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and the one private record of medical treatment supplied by the Veteran.  The RO attempted to obtain the Veteran's records from the Social Security Administration, but that agency replied that his records had been destroyed.  

The Veteran was afforded a VA compensation and pension examination relevant to his claims for an increased rating for PTSD and for a TDIU.  Though the Veteran did not undergo an examination with respect to his claim to reopen, such an examination is not required unless a previously denied claim for service connection has been reopened

A VA compensation and pension examination is not required for the Veteran's service connection claims.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, no examination is required for the Veteran's claim for service connection for his respiratory conditions because there is no indication (beyond the Veteran's June 2006 statement) that his conditions could be related to his active service.  Absent such an indication, the Board may consider the medical records already in the file without requiring a VA examination.  With respect to the Veteran's claims for service connection for a right foot condition and a left hip condition, neither the medical nor the lay evidence establish that the Veteran suffers from any such conditions.  Without such evidence of a current disability, no examination is required. 

The Board also notes that, with respect to many of the Veteran's claims, the Veteran has never stated from what specific conditions he suffers, where he has received treatment for these conditions, and how they are related to service.  Further, with the exception of his providing the one page of evidence from Dr. Segarra, the Veteran has not submitted medical evidence to support his claim, nor has he provided VA with the appropriate information and releases to obtain such records on his behalf.  VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted above, the Veteran has repeatedly been informed of his rights to submit evidence or to allow VA to attempt to obtain such evidence; the fact that he has not availed himself of such opportunities does not preclude the Board from moving forward with this case.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for bilateral tinnitus remains denied.  

Service connection for a respiratory condition is denied.

Service connection for residuals of a right great toe injury is denied.

Service connection for a left hip condition is denied.

An increased rating for the Veteran's PTSD is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


